DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over East et al., U.S. Patent Publication 2015/0027692, in view of Walters et al., U.S. Patent Publication 2015/0075778, hereinafter referred to as East and Walters.
Regarding Claim 1, East discloses a method of controlling fluid flow during reservoir stimulation treatments, the method comprising:
Monitoring a flow distribution of treatment fluid injected into a plurality of formation entry points along a wellbore path during a current stage of a multistage stimulation treatment based on wellsite data obtained during the current stage (flow through points of entry, POEs, are monitored in the 
Upon determining that the monitored flow distribution meets a threshold, partitioning a remainder of the current stage of the multistage stimulation treatment into a plurality of treatment cycles and at least one diversion phase for diverting the treatment fluid to be injected away from one or more of the formation entry points between consecutive treatments (as seen in at least Figures 7A-C, a group of zones may be treated then a diversion treatment is applied so that a different fracture can be extended as with fractures 105 and 106, Paragraphs 0110-0115, likewise in figures 7D/E, a single fracture may be designated as the zone to be treated with alternating diversion and treatment, wherein such treatment cycles are based on the flow monitoring of the wellbore, Paragraph 0116);
Allocating a portion of the treatment fluid to be injected into the formation entry points to each of the plurality of treatment cycles of the partition current stage (when a diverting pack 108 is formed in a given portion of a fracture zone, some quantity of the subsequent treatment fluid is allocated to the other formation entry points, as seen in Figure 7C, Paragraphs 0110, 0111);
Performing the plurality of treatment cycles for the remainder of the current stage using the portion of the treatment fluid allocated to each treatment cycle, wherein the flow distribution is adjusted so as not to meet the threshold (in so far as the treatment fluid applied is monitored through the operation to achieve a desired fracture extension before diverting begins in a cyclical process, as seen in the flow chart of Figure 2, Paragraphs 0035-0037).
While East discloses the above treatment process related to multiple zones and zone subsets being treated while fracture extension is monitored, it does not expressly disclose that the method is part of a computer implanted process.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to have the process of East be carried out using a computer control system as taught by Walters.  Doing so merely constitutes a standard practice which allows data to be transmitted to a user, wherein the main input of a generic user is substituted for a computer executing process with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Examiner notes that while the operation presented in East is different from what is presented in the instant specification regarding data analysis and the threshold comparison, the claims are recited more generically such that a standard process which can be seen as dividing treatment zones (or fractures within a wellbore portion) is seen as being substantially the same as the multi zone monitoring and treatment cycle system.
Regarding Claim 2, in view of the modifications made to Claim 1, East further discloses that performing the plurality of treatment cycles comprises:
Performing a first of the plurality of treatment cycles using the corresponding portion of the treatment fluid allocated to the first treatment cycle (as part of the treatment process wherein a number of fractures are stimulated until a desired fracture extension is achieved, then a diverter is placed, and the process repeated, Paragraphs 0035-0037_’
Performing diversion in order to adjust the flow distribution of treatment fluid to be injected into the formation entry points during subsequent treatment cycles to be performed over the remainder of the current stage of the multistage treatment (as seen in Figures 7A-C, a diversion treatment into exemplary fracture 106 causes a higher degree of fluid flow into other fractures of the stage);

Upon determining that the adjusted flow distribution during the second treatment cycle meets the threshold (i.e. a fracture extension degree has been achieved), repeating the partitioning, the allocating, and the performing the diversion for a remaining portion of the second treatment cycle until the adjust flow distribution is determined to no longer meet the threshold (as part of the process seen in Figure 2, the steps are repeated across multiple treatment stages, Paragraph 0117).
Regarding Claim 3, East further discloses that performing the diversion comprises injecting a diverter material (which may form a pack 108) into the formation entry points during a diversion phase between the first and second treatment cycles (as part of the process seen in Figure 2, Paragraphs 0035, 0091, 0111).
Regarding Claim 4, East further discloses that the wellsite data includes real-time measurements obtained from one or more data sources located at the wellsite (including any known manner of monitoring such as micro seismic analysis or distributed temperature sensing, Paragraphs 0089, 0090).
Regarding Claim 10, East further discloses that the flow distribution is determined by applying the real-time measurements to a geomechanics model of surrounding formations along the wellbore path (in so far as the fracture extension must have a derived correlation to determine the extension from either the presented micro seismic measurements or the distributed temperature measurements, in the absence of a more explicit recitation of the manner in which they are compared to a model or details of the model used, a broad interpretation is being applied).
Regarding Claim 12, East further discloses that upon determining that the flow distribution does not meet the threshold, initiating flow maintenance for injection of treatment fluid into the formation entry points while performing the remainder of the current stage of the multi stage treatment, without the partitioning or allocating (in so far as the method includes pumping treatment fluid into a target 
Regarding Claim 13, East further discloses that the plurality of formation entry points includes a number of perforations along a cased portion of the wellbore path (as seen in Figures 7A-E).
Regarding Claim 14, East discloses a system comprising:
A control system (generically required as a user at surface 104) to performs the functions of:
Monitoring a flow distribution of treatment fluid injected into a plurality of formation entry points along a wellbore path during a current stage of a multistage stimulation treatment based on wellsite data obtained during the current stage (flow through points of entry, POEs, are monitored in the formation to indicate the expansion of a fracture across multiple stages, as seen in Figures 7A-E wherein multiple zones may be treated as a group or separately, Paragraphs 0088, 0110-0115);
Determining that the monitored flow distribution meets a threshold (in so far as the monitoring is designed to detect if a fracture has extended to a desired point);
Partitioning a remainder of the current stage of the multistage stimulation treatment into a plurality of treatment cycles and at least one diversion phase for diverting the treatment fluid to be injected away from one or more of the formation entry points between consecutive treatments (as seen in at least Figures 7A-C, a group of zones may be treated then a diversion treatment is applied so that a different fracture can be extended as with fractures 105 and 106, Paragraphs 0110-0115, likewise in figures 7D/E, a single fracture may be designated as the zone to be treated with alternating diversion and treatment, wherein such treatment cycles are based on the flow monitoring of the wellbore, Paragraph 0116);
Allocating a portion of the treatment fluid to be injected into the formation entry points to each of the plurality of treatment cycles of the partition current stage (when a diverting pack 108 is formed in 
Performing the plurality of treatment cycles for the remainder of the current stage using the portion of the treatment fluid allocated to each treatment cycle, wherein the flow distribution is adjusted so as not to meet the threshold (in so far as the treatment fluid applied is monitored through the operation to achieve a desired fracture extension before diverting begins in a cyclical process, as seen in the flow chart of Figure 2, Paragraphs 0035-0037).
While East discloses the above treatment process related to multiple zones and zone subsets being treated while fracture extension is monitored, it does not expressly disclose that the method is part of a computer implanted process using a processor and memory.
Additionally, Walters teaches that fracturing operations commonly utilize computer implemented control systems which compare a treatment to a design and update the process in response to fluid injection monitoring using a processor and memory for executing the processes (Paragraphs 0026, 0040, 0041, 0043).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to have the process of East be carried out using a computer control system as taught by Walters.  Doing so merely constitutes a standard practice which allows data to be transmitted to a user, wherein the main input of a generic user is substituted for a computer executing process with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Examiner notes that while the operation presented in East is different from what is presented in the instant specification regarding data analysis and the threshold comparison, the claims are recited more generically such that a standard process which can be seen as dividing treatment zones (or fractures within a wellbore portion) is seen as being substantially the same as the multi zone monitoring and treatment cycle system.
Claim 15, in view of the modifications made to Claim 14, East further discloses that performing the plurality of treatment cycles comprises:
Performing a first of the plurality of treatment cycles using the corresponding portion of the treatment fluid allocated to the first treatment cycle (as part of the treatment process wherein a number of fractures are stimulated until a desired fracture extension is achieved, then a diverter is placed, and the process repeated, Paragraphs 0035-0037_’
Performing diversion in order to adjust the flow distribution of treatment fluid to be injected into the formation entry points during subsequent treatment cycles to be performed over the remainder of the current stage of the multistage treatment (as seen in Figures 7A-C, a diversion treatment into exemplary fracture 106 causes a higher degree of fluid flow into other fractures of the stage);
Monitoring the adjust flow distribution while performing a second treatment cycle following the diversion (as part of the general operation monitoring, Paragraphs 0035, 0088-0091);
Determining that the adjusted flow distribution during the second treatment cycle meets the threshold (i.e. a fracture extension degree has been achieved), and
Repeating the partitioning, the allocating, and the performing the diversion for a remaining portion of the second treatment cycle until the adjust flow distribution is determined to no longer meet the threshold (as part of the process seen in Figure 2, the steps are repeated across multiple treatment stages, Paragraph 0117).
Regarding Claim 16, in view of the modification made in relation to Claim 14, East further discloses that performing the diversion comprises injecting a diverter material (which may form a pack 108) into the formation entry points during a diversion phase between the first and second treatment cycles (as part of the process seen in Figure 2, Paragraphs 0035, 0091, 0111), which would be a function of the controller processor.
Regarding Claim 19, East further discloses the steps of:

Initiating flow maintenance for injection of treatment fluid into the formation entry points while performing the remainder of the current stage of the multi stage treatment, without the partitioning or allocating (in so far as the method includes pumping treatment fluid into a target fracture until such a time that it has reached a desired extension before additional steps are taken, the method is seen as including the recited steps absent a more explicit recitation of how the treatment is carried out until a desired threshold is reached).
Regarding Claim 20, East discloses a system for treating a wellbore using a control system (generically required as a user at surface 104) to performs the functions of:
Monitoring a flow distribution of treatment fluid injected into a plurality of formation entry points along a wellbore path during a current stage of a multistage stimulation treatment based on wellsite data obtained during the current stage (flow through points of entry, POEs, are monitored in the formation to indicate the expansion of a fracture across multiple stages, as seen in Figures 7A-E wherein multiple zones may be treated as a group or separately, Paragraphs 0088, 0110-0115);
Determining that the monitored flow distribution meets a threshold (in so far as the monitoring is designed to detect if a fracture has extended to a desired point);
Partitioning a remainder of the current stage of the multistage stimulation treatment into a plurality of treatment cycles and at least one diversion phase for diverting the treatment fluid to be injected away from one or more of the formation entry points between consecutive treatments (as seen in at least Figures 7A-C, a group of zones may be treated then a diversion treatment is applied so that a different fracture can be extended as with fractures 105 and 106, Paragraphs 0110-0115, likewise in figures 7D/E, a single fracture may be designated as the zone to be treated with alternating diversion 
Allocating a portion of the treatment fluid to be injected into the formation entry points to each of the plurality of treatment cycles of the partition current stage (when a diverting pack 108 is formed in a given portion of a fracture zone, some quantity of the subsequent treatment fluid is allocated to the other formation entry points, as seen in Figure 7C, Paragraphs 0110, 0111);
Performing the plurality of treatment cycles for the remainder of the current stage using the portion of the treatment fluid allocated to each treatment cycle, wherein the flow distribution is adjusted so as not to meet the threshold (in so far as the treatment fluid applied is monitored through the operation to achieve a desired fracture extension before diverting begins in a cyclical process, as seen in the flow chart of Figure 2, Paragraphs 0035-0037).
While East discloses the above treatment process related to multiple zones and zone subsets being treated while fracture extension is monitored, it does not expressly disclose that the method is part of a computer implanted process using a processor and memory.
Additionally, Walters teaches that fracturing operations commonly utilize computer implemented control systems with computer readable storage media to compare a treatment to a design and update the process in response to fluid injection monitoring using a processor and memory for executing the processes (Paragraphs 0026, 0040, 0041, 0043).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to have the process of East be carried out using a computer control system as taught by Walters.  Doing so merely constitutes a standard practice which allows data to be transmitted to a user, wherein the main input of a generic user is substituted for a computer executing process with a reasonable expectation of success (MPEP 2143, Subsection I, B).
.
Claims 5, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over East (2015/0027692) in view of Walters (2015/0075778), and in further view of Keller et al., U.S. Patent Publication 2016/0003017, hereinafter referred to as Keller.
Regarding Claim 5, East discloses that the real time measurements system may include a distributed temperature sensor system (Paragraph 0090), but does not expressly disclose that such a system includes use of a fiber optic sensor array.
Additionally, Keller teaches the use of a production system which monitors fluid flow in the wellbore using a fiber optic sensor as a distributed temperature sensor (Paragraph 0107).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic temperature sensor of East for a fiber optic temperature sensor as taught by Keller.  Doing so merely constitutes a simple substituition of a generic temperature sensor for an art recognized alternative with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Regarding Claim 6, in view of the modification made in relation to Claim 5, the use of a fiber optic sensor to measure temperature in the wellbore necessarily requires that the cable is at least indirectly coupled to the casing string.
Regarding Claim 17, East discloses that the real time measurements system may include a distributed temperature sensor system throughout the casing string (Paragraph 0090), but does not expressly disclose that such a system includes use of a fiber optic sensor array.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic temperature sensor of East for a fiber optic temperature sensor as taught by Keller wherein the use of a fiber optic sensor to measure temperature in the wellbore necessarily requires that the cable is at least indirectly coupled to the casing string..  Doing so merely constitutes a simple substituition of a generic temperature sensor for an art recognized alternative with a reasonable expectation of success (MPEP 2143, Subsection I, B).

Claims 7-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over East (2015/0027692) in view of Walters (2015/0075778), and in further view of Dusseault et al., U.S. Patent Publication 2015/0129211, hereinafter referred to as Dusseault. 
Regarding Claim 7, East further discloses that the real time measurements may include microseismic measurements (Paragraph 0089), but fails to expressly disclose that the measurement includes using geophones located in a nearby wellbore.
Additionally, Dusseault teaches that geophones located in adjacent wellbores are a common tool for measurement formation response in a production wellbore (Paragraph 0025, 0093).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of East to include geophones in an adjacent wellbore to monitor the formation.  Doing so merely constitutes an alternative mechanism for monitoring microseismic events which would have been a simple substitution to produce an expected result (MPEP 2143, Subsection I, B).
Claim 8, East further discloses that the real time measurements may include microseismic measurements (Paragraph 0089), but fails to expressly disclose that the measurement includes using pressure sensors to perform real-time pressure diagnostics and analysis.  
Additionally, Dusseault teaches a production system which may include a number of different sensor arrangements for real time monitoring including pressure gauges 110 for monitoring formation changes (Paragraph 0093).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of East to include pressure gauges to monitor the formation in real time.  Doing so merely constitutes the use of one of a known number of sensor systems for the analysis of a production operation as taught by Dusseault. 
Regarding Claim 9, East further discloses that the real time measurements may include microseismic measurements (Paragraph 0089), but fails to expressly disclose that the measurement includes using wellsite tiltmeters.
Additionally, Dusseault teaches a production system which may include a number of different sensor arrangements for real time monitoring including tiltmeters located at the surface (112, Paragraph 0093).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of East to include tiltmeters to monitor the production process.  Doing so merely constitutes the use of one of a known number of sensor systems for the analysis of a production operation as taught by Dusseault.
Regarding Claim 18, East further discloses that the real time measurements may include microseismic measurements (Paragraph 0089), but fails to recite a specific type of sensor for such an analysis.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of East to include tiltmeters to monitor the production process.  Doing so merely constitutes the use of one of a known number of sensor systems for the analysis of a production operation as taught by Dusseault.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over East (2015/0027692) in view of Walters (2015/0075778), and in further view of Stray et al., U.S. Patent Publication 2016/0272882, hereinafter referred to as Stray.
Regarding Claim 11, East further discloses that the real time measurements may include microseismic measurements for measuring extension of fractures (Paragraph 0089), but fails to monitoring flow distribution and fracture placement by monitoring a distribution of particle tracers.
Additionally, Stray teaches that a fracturing operation may include placement of particle tracers into the formation, wherein the concentrations of the tracers can be used to determine the fracture growth and fluid flow (Paragraph 0020).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of East to include tracking tracer concentrations as taught by Stray to determine fluid flow through the formation.  Doing so merely constitutes an alternative mechanism for monitoring microseismic events which would have been a simple substitution to produce an expected result (MPEP 2143, Subsection I, B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Livescu et al., U.S. Patent Publication 2016/0047230, teaches the use of a fluid injection system with incorporated sensor systems for tracking fracture growth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676